TOWNSEND, District Judge
(orally). The merchandise in ques-
tion consists of hyoscin hydrobromate and salol, assessed for duty, under the provisions of paragraph 76 of the tariff act of 1890, at the rate of 25 per cent, ad valorem, as “chemical compounds or salts,” and claimed by the importers to be dutiable at the rate of 50 cents per pound, under the provisions of paragraph 74, as “medicinal preparations * * * in the preparation of which alcohol is used.”
As to the hyoscin hydrobromate, the testimony of the chemist for the importers, concurred in by that of the chemist for the United States, is to the effect that it is a chemical salt whose use is solely medicinal, and that in its preparation alcohol is necessarily used. This brings the case within the rule laid down in Fink v. U. S., 170 U. S. 584, 18 Sup. Ct. 770, 42 L. Ed. 1153.
*473Salol is a medicinal preparátion in the preparation of which alcohol may or may not be used. It is admitted that alcohol was used in the preparation of this particular salol. In these circumstances, I am constrained to follow that portion of the opinion in U. S. v. Battle & Co., 54 Fed. 141, 4 C. C. A. 249, in which the court says, “The result of holding the present importation dutiable under that clause [paragraph 74] would be to impose a different rate of duty on the same drug, depending upon the process of manufacture.”
The decision of the board of general appraisers is reversed as to hyoscin hydrobromate, and affirmed as to salol.